TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00852-CV




NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the Estate
of Neil Salsich, III, Deceased, Appellants

v.

James M. Gibson d/b/a JMG Consultants, Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 68,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties request by joint motion that we postpone the deadline for the filing of
appellants’ brief, currently due March 26, 2006.  They have notified the Court that circumstances
have changed such that additional time to negotiate, including a mediation, could prove productive. 
However, due to scheduling conflicts, the parties will not be able to negotiate in earnest until May. 
Postponing the brief deadline would permit the parties to avoid incurring brief preparation costs
before the mediation. 
                        We grant the joint motion and reset the deadline for filing appellants’ brief to June
23, 2006.  In addition, this appeal is abated until June 23, 2006.
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:  April 7, 2006